Citation Nr: 1520076	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-24 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral muscle damage to the arms.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  He was awarded the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A hearing was held before the undersigned Veterans Law Judge in October 2014.  A transcript has been associated with the Veteran's electronic claims file.  

In a January 2015 statement, the Veteran requested a reduction in his compensation award due to the recent death of his wife.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and is referred to the AOJ for appropriate action. 


FINDING OF FACT

Bilateral muscle damage to the arms is proximately due to his service-connected residuals of wounds to muscle group XIII and XV, right.  


CONCLUSION OF LAW

The criteria for secondary service connection for bilateral muscle damage to the arms are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Veteran is currently service-connected at 40 percent for residuals of wounds to muscle group XIII and XV, right.  Moreover, an October 2008 MRI shows a current disability - namely, chronic distal biceps tendon tear with 1-12 to 2 cm retraction of the tendon and a contracted muscle belly proximally in the right upper arm; and chronic thinning of the distal biceps tendon, no full thickness tear or retraction; intramuscular lipoma within the brachialis muscle belly in the left arm.  

The remaining question, therefore, is whether there is a relationship between the two disabilities, or nexus.  Here, the Veteran asserts that residual weakness in his right thigh from his service-connected right leg muscle disability has caused him to fall and injure his biceps in both arms.  The October VA examination report notes weakness in the right thigh muscles with decreased endurance and a lowered threshold to fatigue.  Additionally, lay statements from the Veteran's son and his friend B.C. describe the Veteran's numerous falls as a result of his right leg weakness, resulting in injury to his arms.  Finally, in a January 2015 statement the Veteran's doctor, J.K., opined that the Veteran ruptured his right and left biceps in a 2001 fall that was due to his weakened right leg.  There is no evidence to the contrary.  Therefore, affording the Veteran the benefit of the doubt, service connected is warranted on a secondary basis.  


ORDER

Service connection for bilateral muscle damage to the arm is granted.



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


